AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Pagelofl   \_(p
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses. Committed On or After November 1, 1987)
                                v.

                    Hector Hernandez-Herrera                                CaseNumber: 3:19-mj-21458

                                                                            Kris J. Kraus
                                                                            Defenda,nt 's Attorney


REGISTRATION NO. 84319298

THE DEFENDANT:
 l:><:I pleaded guilty to count(s) 1 of Complaint
                                           ---~-------------------------
 0 was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                           Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1

  D The defendant has been found not guilty on count(s)
                                                                         ---~---------------
  0 Count(s)                                                                 dismissed on the motion of the United States.
                    -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               D TIME SERVED                             D _ _ _ _ _ _ _ _ _ days

       Assessment: $10 WAIVED l:><:I Fine: WAIVED
  l:><:I

  [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                             charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. ff ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, March 28, 2019
                                                                          Date of Imposition of Sentence
                                                                               /   ..   -,
                                                     FILED                  / 1/
                                                                          lfONO    LE CAROL    . OSTBY
                                                      MAR 2 8 2019        UNITED STATES MAGISTRATE JUDGE

                                           CLERK, U.S. DISTRICT COURT

 Cl erk ' s      Qf'C!     C
                     J.lCe . opy
                                        SOUTHERN DISTRICT OF CALIFORNIA
                                        BY                       DEPUTY                                                  3:19-mj-21458
